Citation Nr: 1025817	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals right 
shoulder injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals left elbow 
injury.

3.  Entitlement to service connection for residuals left elbow 
injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar strain, to 
include as secondary to a nonservice-connected disability.

5.  Entitlement to service connection for lumbar strain.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee strain.

7.  Entitlement to service connection for high blood pressure.

8.  Entitlement to service connection for right little finger 
disability.

9.  Entitlement to service connection for left shoulder 
arthritis.

10.  Entitlement to service connection for right hip disability.

11.  Entitlement to service connection for left knee disability.

12.  Entitlement to compensation for multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2008 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California, which (1) declined 
to reopen the Veteran's claims for service connection for 
residuals right shoulder injury, residuals left elbow injury, 
lumbar strain, and right knee strain; (2) denied service 
connection for high blood pressure, right little finger 
disability, left shoulder arthritis, right hip disability, and 
left knee disability; (3) granted service connection for right 
index finger fracture and awarded a 0 percent evaluation; and (4) 
denied entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.  The 
Veteran filed a notice of disagreement (NOD) with respect to all 
of the issues except the service-connected right index finger 
fracture.  

In an August 2008 rating decision, the RO continued the rating 
for the right index finger fracture.  However, this decision was 
based on a VA examination of the Veteran's right middle finger.  
In a correspondence dated September 2008, the Veteran filed "a 
request for DVA to correct the CUE on denying my claim for 
increased rating for service connected right middle finger.  DVA 
denied my claim based on right index finger fracture."  The RO 
construed this correspondence as a CUE claim.  It is not.  The 
September 2008 correspondence is a timely filed NOD  with respect 
to the RO's evaluation of the Veteran's right index finger based 
on a VA examination of his right middle finger in the August 2008 
decision.  Therefore, the August 2008 RO decision is not final.  
See Link v. West, 12 Vet. App. 39, 44 (1998) (holding that CUE 
claim does not exist, as matter of law, where there is no prior 
final RO decision).  In a January 2009 rating decision, the RO 
continued the ratings for the right index and middle fingers.  
The Veteran did not file a NOD with respect to either issue.

The issues have been recharacterized to better reflect the 
evidence and the Veteran's claims.

The Veteran requested a hearing on this matter, but canceled his 
request in November 2009.

The reopened claims for service connection for residuals left 
elbow injury and lumbar strain, as well as the claim for a 10 
percent evaluation under 38 C.F.R. 
§ 3.324, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a June 1988 rating decision, the RO denied the claim for 
service connection for residuals right shoulder injury; the 
Veteran did not appeal the decision, and it is now final.

2.  Evidence received since the June 1988 rating decision is new 
but does not, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact necessary 
to substantiate the right shoulder claim and does not raise a 
reasonable possibility of substantiating the claim.

3.  In a June 1988 rating decision, the RO denied the claim for 
service connection for residuals left elbow injury; the Veteran 
did not appeal this decision, and it is now final.

4.  Evidence received since the last final June 1988 rating 
decision is not cumulative and raises a reasonable possibility of 
substantiating the left elbow claim.

5.  In a June 1988 rating decision, the RO denied the claim for 
service connection for lumbar strain; the Veteran did not appeal 
this decision, and it is now final.

6.  Evidence received since the last final June 1988 rating 
decision is not cumulative and raises a reasonable possibility of 
substantiating the lumbar strain claim.

7.  In a June 1988 rating decision, the RO denied the claim for 
service connection for a right knee strain; the Veteran did not 
appeal the decision, and it is now final.

8.  Evidence received since the June 1988 rating decision is new 
but does not, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact necessary 
to substantiate the right knee claim and does not raise a 
reasonable possibility of substantiating the claim.

9.  High blood pressure was not first manifested on active duty 
service or within one year of separation from service; the 
preponderance of the competent evidence of record is against a 
finding that high blood pressure is related to active duty 
service.

10.  There is no competent evidence of a current right little 
finger disability, or of any disease or injury of the right 
little finger in service. 

11.  There is no competent evidence of a current left shoulder 
disability, or of any disease or injury of the left shoulder in 
service. 

12.  A right hip disability was not diagnosed in service or for 
many years thereafter, and the preponderance of evidence is 
against a finding that the current right hip disability is 
related to service.
  
13.  There is no competent evidence of a current left knee 
disability, or of any disease or injury of the left knee in 
service. 


CONCLUSIONS OF LAW

1.  Evidence received since the June 1988 rating decision is not 
material, and the claim of entitlement to service connection for 
residuals right shoulder injury is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence has been received since the June 
1988 RO decision and the claim of entitlement to service 
connection for residuals left elbow injury is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).

3.  New and material evidence has been received since the June 
1988 RO decision and the claim of entitlement to service 
connection for lumbar strain is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

4.  Evidence received since the June 1988 rating decision is not 
material, and the claim for entitlement to service connection for 
right knee strain is not reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

5.  The criteria for service connection for high blood pressure 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

6.  The criteria for service connection for right little finger 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009). 

7.  The criteria for service connection for left shoulder 
arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

8.  The criteria for service connection for right hip disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

9.  The criteria for service connection for left knee disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in January 2008.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The January 2008 letter described the meaning of "new" 
and "material" evidence in order to reopen the right knee claim,  
including the reason for the previous denial and the information 
necessary to substantiate the underlying claim.  An August 2008 
letter provided the same notice with respect to the right 
shoulder claim.  Both letters were in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  While the August 2008 letter 
was not provided prior to the initial adjudication with respect 
to the right shoulder claim, the Veteran has had the opportunity 
to submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial,  normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The service connection claims for residuals left elbow injury and 
lumbar strain based on new and material evidence have been 
considered with respect to VA's duty to notify and assist, 
including Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
Board's finding that new and material evidence has been secured 
to reopen these claims, no conceivable prejudice to the Veteran 
could result from this adjudication, regardless of whether the 
Veteran has been provided the notice and assistance required by 
law and regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

VA has obtained all available service treatment records (STRs), 
which establish that the Veteran completed part of his retirement 
examination.  However, a retirement examination report is not of 
record.  When, as here, service treatment records are lost or 
missing, VA has a heightened duty to consider the applicability 
of the benefit-of-the-doubt rule, to assist the veteran in 
developing the claim, and to explain the reasons and bases for 
its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).   
Although there is a heightened obligation to more fully explain 
the reasons and bases for a decision, when, as here, there are 
missing service treatment records, this, alone, does not obviate 
the need for the veteran to still have medical nexus evidence 
supporting his claim by suggesting a correlation between his 
currently claimed condition and his military service.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991)).  The VA has obtained VA treatment 
records and assisted the Veteran in obtaining evidence.  The 
Veteran did not desire a personal hearing.  As discussed in the 
subsequent analysis of the claims, no VA examinations were 
necessary in order to decide the claims on appeal.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.


II.  New and Material Evidence

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Right Shoulder, Right Knee

The Veteran seeks to reopen his service connection claims for 
residuals right shoulder injury and right knee strain, which were 
originally denied by the RO in June 1988.

The evidence considered at the time of the original RO decision 
in June 1988 included service treatment records.  In August 1978, 
the Veteran injured his right knee playing football.  There was 
some tenderness at the medial meniscus.  The clinician 
recommended whirlpool treatment.  An April 1979 record 
establishes that the Veteran was fit with a shoulder immobilizer, 
but does not indicate which shoulder was injured.  No separation 
examination is of record.

Evidence considered at the time of the original RO decision in 
June 1988 also included an April 1988 VA examination report, 
which contains a diagnosis of healed depressive fracture right 
knee and tendonitis right shoulder.

In June 1988, the RO denied the claims for service connection for 
a right shoulder injury and right knee strain because it 
determined that all in-service extremity injuries were acute and 
transitory without evidence of chronic disability.  The Veteran 
did not file a notice of disagreement and the June 1988 rating 
decision became final.

The Veteran filed claims to reopen entitlement to service 
connection for residuals right shoulder injury and right knee 
strain in October 2007.

Evidence considered since the June 1988 rating decision includes 
the Veteran's assertion that he injured his right shoulder and 
right knee sometime between 1977 and 1982.  In the June 2008 
rating decision, the RO determined that the April 1979 STR 
reflects a right shoulder injury.  Evidence received subsequent 
to the June 1988 RO rating decision also includes private medical 
records.  These records do not indicate any current right 
shoulder disability.  However, a June 1999 X-ray shows minimal 
osteophytes on the right patella.
 
The evidence received subsequent to the June 1988 RO rating 
decision is new, in that neither the Veteran's statement nor the 
private treatment records were previously considered by agency 
decision makers.  However, this new evidence is not material 
because it does not relate to an unestablished fact necessary to 
substantiate the claims.  Specifically, none of the evidence 
provides findings of any current right shoulder disability or any 
link between any present residuals of a right shoulder injury and 
the Veteran's active service.  Since the information submitted 
since the last final rating decision does not constitute new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a), 
reopening the right shoulder and right knee claims is not 
warranted and the merits of these claims are not reached.  38 
U.S.C.A. § 5108.

Left Elbow, Lumbar Strain

The Veteran seeks to reopen his service connection claims for 
left elbow injury and lumbar strain, which were originally denied 
by the RO in June 1988.

The evidence considered at the time of the original RO decision 
in June 1988 included service treatment records.  In August 
1978, the Veteran injured his left elbow playing football.  The 
clinician noted a swollen distal forearm and diagnosed a soft 
tissue injury.  A follow-up record dated a few days later notes 
severe swelling along the left arm and upper forearm.  The 
impression was probable hematoma.  An X-ray was ordered, but that 
document is not of record.  The clinician prescribed physical 
therapy.  An August 1983 record shows that the Veteran complained 
of persistent mild tenderness over the right lumbar area of 
several days' duration.  He associated it with a forceful 
elevation of the right arm while playing racquetball.  A physical 
examination revealed full range of motion with no crepitus or 
tenderness.  There was mild tenderness upon palpation on the 
right side from L2 to LS.  The assessment was lumbar strain.  A 
November 1985 record shows that the Veteran complained of low 
back and buttocks pain of two days' duration.  He associated it 
with lifting weights, and reported  prior episodes of back pain 
three and six years ago.  As discussed above, no separation 
examination report is of record.  There was tenderness over the 
left sacroiliac joint, but no spasm.  The clinician noted some 
positive straight leg rising at 60 degrees on the left.  The 
assessment was left sacroiliac joint pain.  The clinician 
prescribed bed rest, heat, and pain medication.

Evidence considered at the time of the original RO decision in 
June 1988 also included an April 1988 VA examination report, 
which contains diagnoses of status post left elbow injury, 
contusion, and low back sprain.

In June 1988, the RO denied the claim for service connection for 
a left elbow injury and lumbar strain because it determined that 
all in-service extremity injuries were acute and transitory 
without evidence of chronic disability.  The Veteran did not file 
a notice of disagreement and the June 1988 rating decision became 
final.

The Veteran filed claims to reopen entitlement to service 
connection for left elbow injury and lumbar strain in October 
2007.

Evidence considered since the June 1988 rating decision consists 
of the Veteran's assertion that he injured his left elbow in 1978 
while playing football.  Also submitted are private medical 
records showing diagnoses of cortical thickening and spur 
formation in the left elbow, severe disc space narrowing at L5-
S1, and moderate disc space narrowing at L3-4 and L4-5.

The evidence received since the last final RO decision is new, as 
it did not exist at the time of the prior determination in June 
1988; it is also material in that it tends to substantiate the 
claims for service connection.  Specifically, there is evidence 
of left elbow and low back injuries during service.  It is 
unclear whether these injuries, especially the back injury, were 
acute and transitory as determined by the RO in June 1988.  
During service, the Veteran was diagnosed with left elbow soft 
tissue injury and probable hematoma.  The Veteran was also 
diagnosed with low back sprain and sought treatment for low back 
pain on at least two occasions.  The April 1988 VA examination 
report contains diagnoses of left elbow and low back 
disabilities.  There is also current evidence of left elbow and 
low back impairment.  Reopening of the service connection claims 
for left elbow injury and lumbar strain is warranted.  38 
U.S.C.A. § 5108.

III.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Where certain chronic diseases, including hypertension, become 
manifest to a degree of 10 percent within one year from the date 
of separation from 
service, such disease shall be considered to have been incurred 
or aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. §§ 1101, 
1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  


High Blood Pressure

The Veteran currently has hypertension.  July 2001 private 
treatment records show that the Veteran was diagnosed with 
hypertension.  

The Veteran's July 1965 entrance examination shows that his blood 
pressure was 124/78.  A March 1975 examination shows that the 
Veteran's blood pressure was 120/70.  A December 1977 treatment 
note contains a blood pressure reading of 144/70.  An August 1978 
treatment note contains a blood pressure reading of 146/80.  A 
March 1979 examination shows that the Veteran's blood pressure 
was 128/86.  In August 1982, the Veteran's blood pressure was 
144/82, 142/86, and 130/74.  A five-day blood pressure check in 
August and September 1982 revealed the following readings:  
130/66, 136/80, 114/70, and 136/78.  The Veteran did not show for 
the final reading.  The diagnosis was "no hypertension."  In 
May 1984, the Veteran's blood pressure was 130/80.  His blood 
pressure was 130/64 and 126/76 in December 1985 and April 1986, 
respectively.  

There is no competent evidence that the Veteran's current 
hypertension is related to service.  The favorable evidence 
consists of the Veteran's contention 
that his current hypertension is related to service.  The 
unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of hypertension is in 2001, 
approximately 15 years after the Veteran retired from active 
service.  The passage of approximately 15 years in the case of 
hypertension, before any evidence of the disability is of record, 
weighs heavily against a finding that this disability is related 
to service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The negative evidence in this case outweighs the positive.  The 
Veteran genuinely believes that his hypertension is related to 
service.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the diagnosis or etiology of his claimed 
disability and his views are of no probative value.  And, even if 
his opinion is entitled to be accorded some probative value, it 
does not outweigh the evidence of record, which shows that the 
Veteran's hypertension did not develop for many years after 
service.  

Additionally, the first contemporaneous medical evidence of a 
hypertension diagnosis is well after the one-year presumptive 
period from discharge from 
service; thus, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Right Little Finger, Right Hip, Left Knee, Left Shoulder

The STRs contain no evidence of any complaints, symptoms, 
diagnoses, or treatment for a right little finger, a right hip 
disability, or a left shoulder disability.  The STRs show that 
the Veteran was treated for trauma to the left knee in February 
1972.  A follow-up appointment several days later noted a 
ligament strain with no evidence of instability.  There is a 
notation of a left shoulder scar on a March 1979 periodic 
examination report; however, the upper extremities examination 
was normal.  

The record does not show any post-service diagnoses of right 
little finger, left knee, or left shoulder disabilities.  Service 
connection cannot be granted if there is no present disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While STRs 
may be incomplete through no fault of the Veteran, there is no 
post-service medical or X-ray evidence of a right hip disability, 
to include arthritis, until 2005 - nearly 20 years after his 
retirement from service in 1987.  This silence weighs against a 
determination that a right hip disability was incurred in 
service.   See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Finally, there is no medical evidence relating any 
current right hip disability to service.

The Veteran genuinely believes that his right hip disability is 
related to service.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a competent 
opinion on a matter as complex as the diagnosis or etiology of 
his claimed disability and his views are of no probative value.

The preponderance of the evidence is against the service 
connection claims for right little finger, right hip, left knee, 
and left shoulder disabilities; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert, 1 Vet. App. at 
57-58.


ORDER

The application to reopen the claim for entitlement to service 
connection for residuals right shoulder injury is denied.

New and material evidence has been received and the claim for 
service connection for residuals left elbow injury is reopened; 
the appeal is granted to this extent only.

New and material evidence has been received and the claim for 
service connection for lumbar strain is reopened; the appeal is 
granted to this extent only.

The application to reopen the claim for entitlement to service 
connection for right knee strain is denied.

Service connection for high blood pressure is denied.

Service connection for right little finger disability is denied.

Service connection for left shoulder arthritis is denied.

Service connection for right hip disability is denied.

Service connection for left knee disability is denied.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his left elbow and back claims.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1131.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred  coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of  
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

In the April 2009 Form 9, the Veteran raised a new theory that 
"the residuals of my shoulder and bilateral knee injury have led 
to low back destabilization and affects bilateral sciatic 
nerves."  At the time of the Board's June 1988 decision, the 
Veteran had not raised this secondary service connection theory.  
The Board finds that this theory is simply a new theory for the 
previously denied claim.  Although there may be multiple theories 
or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit for 
the same disability, they constitute the same claim.  See, e.g., 
Robinson v. Mansfield, 21 Vet App 545 (2008); Ashford v. Brown, 
10 Vet. App. 120 (1997).  

The medical evidence shows that during service the Veteran was 
treated for a left elbow injury in August 1978.  He was treated 
for low back pain in August 1983 and November 1985.  An April 
1988 VA examination report contains diagnoses of status post left 
elbow injury, contusion, and low back sprain.

Recent medical evidence shows evidence of moderate to severe disc 
narrowing in the Veteran's back as well as cortical thickening 
and spur formation in his left elbow.

The June 1998 rating decision denied service connection for left 
elbow injury and lumbar strain based on the fact that all 
extremity injuries during service were acute and transitory 
without evidence of chronic disability.  However, the Veteran 
sought treatment for back pain on at least two occasions during 
service, the April 1988 VA examination report did not indicate 
that the left elbow and back disabilities had resolved, and the 
current medical evidence demonstrates left elbow and lumbar 
disabilities.  The claims must therefore be remanded for VA 
examinations to obtain opinions as to whether the current left 
elbow and lumbar disabilities are related to service.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The resolution of the above claims could have a substantial 
effect on the claim for entitlement to a compensable evaluation 
under 38 C.F.R. § 3.324.  As such, action on that claim will not 
be taken until development is completed on the other claims 
subject to remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.	Notify the Veteran and his representative 
of 38 C.F.R. § 3.310 and an amendment to 
that regulation, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).

2.	Schedule the Veteran for a VA examination 
by an appropriate medical professional to 
determine the etiology of any current left 
elbow and back disabilities.  The claim 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The examiner should provide 
opinions, with adequate rationale:

a) as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current  left elbow 
disability is related to service, based on 
all of the pertinent evidence in the claim 
file.  In particular, the examiner should 
consider the August 1978 service treatment 
records, the April 1988 VA examination 
report, and the May 1998 treatment records 
from a private physician; and

b) as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current back 
disability is related to service, based on 
all of the pertinent evidence in the claim 
file.  In particular, the examiner should 
consider August 1983 and November 1985 
service treatment records, the April 1988 
VA examination report, and a June 2005 
treatment record from a private physician;

(c)  as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current knee or 
right shoulder disability caused or 
aggravated any current back disability.

A complete rationale must be provided for all 
opinions.

3.	Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If any of 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


